DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment submitted on January 6, 2021.  Claims 1-4 and 7-14 are pending in the case. Claims 5-6 have been cancelled. Claims 1, 13, and 14 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2021 is in compliance with the provisions of 37 CFR 1.97, 37 CFR 1.98, and MPEP § 609.  This Information Disclosure Statement has been placed in the application file and the information referred to therein has been considered as to the merits.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Susan Moon (Registration No. 66,933) on May 20, 2021.
The application has been amended as follows:
	

sensors; 
at least one memory storing instructions; and 
at least one processor executing the instructions causing the information processing apparatus to: 
identify a type of an error detected by any one of the sensors; 
acquire a result of diagnostic processing corresponding to the identified type of the error; and 
control output of error information indicating the identified type of the error, and diagnostic information about one or more components corresponding to the result of the diagnostic processing, 
wherein, based on comparison between a number of components corresponding to the result of the diagnostic processing and a threshold value, [[the]] diagnostic information indicating information for identifying a result of the comparison is output
	wherein in a case where no component is identified as the result of the diagnostic processing, diagnostic information indicating that no component is identified is output

13.  (Currently Amended)  A method for controlling an information processing apparatus including sensors and a plurality of components, the method comprising: 
identifying a type of an error detected by any one of the sensors; 

controlling output of error information indicating the identified type of the error, and diagnostic information about one or more components corresponding to the result of the diagnostic processing,
wherein, based on comparison between a number of components corresponding to the result of the diagnostic processing and a threshold value, [[the]] diagnostic information indicating information for identifying a result of the comparison is output
wherein in a case where no component is identified as the result of the diagnostic processing, diagnostic information indicating that no component is identified is output

14.  (Currently Amended)  A non-transitory computer-readable storage medium on which is stored a computer program for making a computer execute a method for controlling an information processing apparatus including sensors and a plurality of components, the method comprising: 
identifying a type of an error detected by any one of the sensors; 
acquiring a result of diagnostic processing corresponding to the identified type of the error; and 
controlling output of error information indicating the identified type of the error, and diagnostic information about one or more components corresponding to the result of the diagnostic processing, 

wherein in a case where no component is identified as the result of the diagnostic processing, diagnostic information indicating that no component is identified is output

Allowable Subject Matter
Claims  1-4, and 7-14 are allowed.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance:

As to independent Claims 1, 13, and 14 in Examiner’s Amendment given above, each claim contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
	
1.  An information processing apparatus including a plurality of components, comprising: 
sensors; 
at least one memory storing instructions; and 

identify a type of an error detected by any one of the sensors; 
acquire a result of diagnostic processing corresponding to the identified type of the error; and 
control output of error information indicating the identified type of the error, and diagnostic information about one or more components corresponding to the result of the diagnostic processing, 
wherein, based on comparison between a number of components corresponding to the result of the diagnostic processing and a threshold value, diagnostic information indicating information for identifying a result of the comparison is output, and 
	wherein in a case where no component is identified as the result of the diagnostic processing, diagnostic information indicating that no component is identified is output.

13.  A method for controlling an information processing apparatus including sensors and a plurality of components, the method comprising: 
identifying a type of an error detected by any one of the sensors; 
acquiring a result of diagnostic processing corresponding to the identified type of the error; and
controlling output of error information indicating the identified type of the error, and diagnostic information about one or more components corresponding to the result of the diagnostic processing,
wherein, based on comparison between a number of components corresponding to the result of the diagnostic processing and a threshold value, diagnostic information indicating information for identifying a result of the comparison is output, and
wherein in a case where no component is identified as the result of the diagnostic processing, diagnostic information indicating that no component is identified is output. 

14.  A non-transitory computer-readable storage medium on which is stored a computer program for making a computer execute a method for controlling an information processing apparatus including sensors and a plurality of components, the method comprising: 
identifying a type of an error detected by any one of the sensors; 
acquiring a result of diagnostic processing corresponding to the identified type of the error; and 
controlling output of error information indicating the identified type of the error, and diagnostic information about one or more components corresponding to the result of the diagnostic processing, 
wherein, based on comparison between a number of components corresponding to the result of the diagnostic processing and a threshold value, diagnostic information indicating information for identifying a result of the comparison is output, and
wherein in a case where no component is identified as the result of the diagnostic processing, diagnostic information indicating that no component is identified is output.

.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/I.C./
Examiner, Art Unit 2114


/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114